PER CURIAM.


Attorney disciplinary proceeding; attorney publicly reprimanded.

On April 20, 1988, the Board of Attorneys Professional Responsibility (Board) filed a complaint alleging that Spencer A. Markham, an attorney admitted to practice law in Wisconsin in 1948 and who practices in Princeton, was convicted in Dane County Circuit Court *7of failure to file state income tax returns for 1978 and 1979. The complaint alleged that such conduct violates SCR 20.04(4).
We referred the matter to the Honorable William C. Sachtjen, Reserve Judge, as referee, pursuant to SCR 21.09(4). In his answer, filed on May 4, 1983, the respondent affirmatively alleged that he filed income tax returns for 1978 and 1979 during 1980 and 1981 because he and his wife were unable to file those returns timely as a result of their inability to obtain from a stockbroker information concerning various transactions they had had with him during each of those years. The respondent stated that he sought extensions of time to file the returns, but he was unable to timely file them. He stated that his failure to timely file the returns was neither intentional nor malicious, nor was it for the purpose of evading the payment of taxes. On June 9, 1983, the parties entered into a stipulation by which the facts of the complaint were admitted and in which the Board recommended a public reprimand as appropriate discipline in this matter.
The referee filed his report and recommendation with the court on June 17, 1983, in which he made findings of fact consistent with the stipulation, concluded that the respondent’s conduct violated SCR 20.04(4) and recommended that the court impose a public reprimand on the respondent and that he be required to pay the costs of the proceeding.
We hereby adopt the findings, conclusions and recommendation of the referee.
It Is Ordered that Spencer A. Markham is publicly reprimanded for his unprofessional conduct in failing to timely file state income tax returns.
It Is Further Ordered that Spencer A. Markham pay to the Board of Attorneys Professional Responsibility within 60 days of the date of this order the costs of this disciplinary proceeding in the amount of $430.59, *8provided that if the costs are not paid within the time specified, the license of Spencer A. Markham to practice law in Wisconsin shall be revoked forthwith.
Heffernan, Abrahamson and Steinmetz, JJ., took no part.